DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/04/2021 has been entered and made of record.  Claims 15-24 and 37-46 have been amended.  Claims 15-24 and 37- 46 remain pending.

Response to Arguments
Regarding to specification and abstract objection, Examiner withdraws said objection due to proper amendment to specification and abstract.
Regarding to claims 15-19, 21-24, 38-40 and 43-45 objections due to proper amendment to the claims.
Regarding to claim limitation “current module operatively connected to the plurality of current sensors suitable to receive …” and “voltage module operatively connected to the plurality of current sensors suitable to receive …” interpretation under 35 USC 112(f), Applicant argued on page 12 “The Applicant respectfully disagrees that the current claims are means-plus-function claims. Means treatment will not apply if persons of ordinary skill in the art reading the specification understand the term used to be the name for the structure that performs the function, “even if the term covers a broad class of structures and even if the term identifies structures by their function.” TecSec, Inc. v. Int’l Bus. Machs. Corp., 731 F.3d 1336. 1347 (Fed. Cir. 2013)”.
Examiner respectfully disagree with Applicant.  If a term recited in a limitation would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function,  the limitation would invoke 112(f).  (see MPEP 2181).  When the claim invokes 112(f), a specification will be used to determine if the specification provides a corresponding structure to support the claimed function.
Examiner determines that the term “current module” or “voltage module” would not be recognized by one of ordinary skill in art as being sufficiently definite structure.  Therefore, the limitation invokes 112(f) and the specification will be used to determine if the specification provides a corresponding structure to support the claimed function.
Regarding to claims 15-24 and 37-46 rejected under 35 USC 112a, Applicant argued on page 12-13 “The Examiner rejected claims 15-24 and 37-46 as failing to comply with the written description requirement.  In particular, the Examiner suggests that the non-contact voltage sensor does not comprise a non-contact current sensor electrically coupled to a voltage sensor.  Claim 15 has been amended to claim that “wherein the non-contact voltage sensor is associated with a respective current sensor”.  Claim 20 has been amended to claim that “wherein the plurality of non-contact voltage sensors associated with a respective current sensor.” Claim 37 has been amended to claim that “wherein the voltage sensor is associated with a respective current sensor.”  Claim 42 has been amended to claim that “wherein the respective voltage sensors are associated with a respective current sensor.”  The specification suggests the non-contact voltage sensor may be affixed to the exterior of the housing of the current transformer, may be enclosed within the exterior of the housing of the current transformer, or may be located at another suitable location to sense the voltage within the power conductor. See, paragraph 0051. The specification further suggests the non-contact voltage sensors may be located in a position proximate one or more of the current transformers, although not necessarily supported by the current transformer and/or a housing enclosing a portion of the current transformer and/or a housing supporting the current transformer. Preferably, each of the non-contact voltage sensors may be located in a position proximate a corresponding current transformer... circuit board. See, paragraph 0052. Accordingly, the voltage sensor is associated with a respective current sensor.
The Examiner suggests that the voltage module only connect, process, and correct a measurement that is sensed from the contact voltage sensor. See, Office Action, page 9.  The claims have been amended to conform to the Examiner’s suggestions”.
Applicant agrees with Applicant that the amended claim15, 20, 37 and 42 have addressed the part of the voltage module not connecting to the non-contact voltage.  However, the amendment fails to address the issue of the second corrected signal.  For example, in the amendment, claim 20 recited “non-contact voltage sensor providing second respective signal indicating the respective voltage levels as said second output and processing the second signal with a stored voltage sensor error correction data to output a second corrected signal”.  The specification does teach or suggest that the non-contact voltage sensor provides the second corrected signal with a stored voltage sensor error correction data.  Therefore, Examiner maintains 35 USC 112a.

Claim Objections
Claim 15 objected to because of the following informalities.  Claims should be changed as following:  
a second
Claim 37
Line 9 – a plurality of non-contact voltage sensor
Claim 42
Line 9 – a plurality of non-contact voltage sensor
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Current Module” in claims 15, 20, 37 and 42
“Voltage Module” in claims 15, 20, 37 and 42
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-24 and 37- 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 recited “while verifying that the first corrected signal and the third corrected signal are associated with the same the power conductor based upon the first corrected signal and the second corrected signal”.
Claim 20 recited “said non-contact voltage sensor providing second respective signal indicating the respective voltage levels as said second output and processing the second signal with a stored voltage sensor error correction data to output a second corrected signal”.
Claim 37 recited “a voltage module operatively connected to the plurality of voltage sensors suitable to receive the second respective signal indicating the respective voltage levels and processing the second respective signal with a stored voltage sensor error correction data to output a second corrected signal”.
Claim 42 recited “a voltage module operatively connected to the plurality of voltage sensors suitable to receive the second signal indicating respective the voltage levels and processing the second signal with a stored voltage sensor error correction data to output a second corrected signal”
Regarding to claim 15, there is no teaching or discussion about “the second corrected signal” in the specification.  There is no teaching that the second signal (i.e. from non-contact voltage sensor) is corrected.  Paragraph [0051] of specification discloses “The output from the non-contact voltage sensors provide a signal indicating the magnitude of the voltage levels (e.g., 110 or 220 volts) and the nature of the voltage waveform (60 hertz or 120 hertz) together with its waveform (which includes some level based information)”.  The specification does not teach that the output of non-contact voltage is corrected.
Regarding to claim 20, the limitation of “said non-contact voltage sensor providing second respective signal indicating the respective voltage levels as said second output and processing the second signal with a stored voltage sensor error correction data to output a second corrected signal”. As mentioned above, there is no teaching in specification that the second signal with a stored voltage sensor error correction data to output a second corrected signal.  Paragraph [0051] of specification disclose the output of the non-contact voltage sensor without any correction.  Only the contact voltage sensor is corrected with stored error correction (0032 - The voltage module may also include a voltage sensor memory 46 in which voltage sensor characterization data, including relevant specifications and error correction data for the voltage transducers are stored).
Regarding to claim 37 and 42, the limitation of “a voltage module operatively connected to the plurality of voltage sensors suitable to receive the second respective signal indicating the respective voltage levels and processing the second respective signal with a stored voltage sensor error correction data to output a second corrected signal”
Fig.1 of disclosure showed that voltage transducers 42 A-C are directly connected to bus bar 23 A-C.  Applicant further disclose in paragraph [0032] that the voltage module 26 includes one or more voltage transducers 42 each typically comprising a resistor network, a voltage sampling unit 48 to sample the output of the voltage transducers and convert the analog measurements to digital data suitable for use by the data processing unit and a multiplexer 44 that periodically connects the voltage sampling unit to selected ones of the voltage transducers enabling periodic sampling of the magnitude of the voltage at each of the voltage transducers.  Applicant further disclose that the voltage sensor includes a memory in which the voltage characterization including relevant specification or error correction data for voltage transducer.
Based on connection showed in Fig.1 and disclosure paragraph [0032] and [0051].  The Voltage Module only connected, process and correct a measurement that is sensed from the contact voltage sensor.  There is no teaching that the Voltage Module connects, processes and corrects a measurement sensing from the Non-contact voltage sensor.
Claim 15, 20, 37 and 42 recited “based upon the first corrected signal and the second corrected signal”.
As mentioned above, there is no teaching of correcting a non-contact voltage signal. Therefore, the teaching of limitation recited in the claims above are not disclosed in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the" in “the second corrected signal”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 15-24 and 37- 46 would be allowed if rewritten to overcome rejection under 35 USC 112a/b and claim objections
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 15, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first respective signal, the second respective signal, and the third respective signal, and determines a power level within the power conductor based upon the first corrected signal and the third corrected signal, while verifying that the first corrected signal and the third corrected signal are associated with the same the power conductor based upon the first corrected signal and the second corrected signal”.
Regarding claims 16-19, the claims have been found allowable due to their dependencies to claims 15 above.
Regarding independent claim 20, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first corrected signals, the second corrected signals, and the third corrected signals, and verifies that respective pairs of the first corrected signal and the third corrected signal are associated with the same respective power conductor based upon a corresponding one of the first corrected signal and the second corrected signal”.
Regarding claims 21-24, the claims have been found allowable due to their dependencies to claims 20 above.
Regarding independent claim 37, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first respective signal, the second respective signal, and the third respective signal, and determines a power level within the power conductor based upon the first corrected signal and the third corrected signal, while verifying that the first corrected signal and the third corrected signal are associated with the same the power conductor based upon the first corrected signal and the second corrected signal”.
Regarding claims 38-41, the claims have been found allowable due to their dependencies to claims 37 above.
Regarding independent claim 42, the prior art of record does not teach or suggest the claimed invention having “an energy meter that receives the first corrected signals, the second corrected signals, and the third corrected signals, and verifies that respective pairs of the first corrected signal and the third corrected signal are associated with the same respective power conductor based upon a corresponding one of the first corrected signal and the second corrected signal”.
Regarding claims 43-46, the claims have been found allowable due to their dependencies to claims 42 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862